Citation Nr: 0915764	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-06 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a sleep disorder, to include sleep apnea.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a seizure disorder, previously characterized 
as blackouts.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to November 
1949.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 rating decision and 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  As 
will be discussed below, the Board has recharacterized the 
new and material evidence issues as reflected above.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its 
own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

In January 2008, the Board remanded the issues on appeal for 
further development.  In June 2008, VA issued a letter that 
addresses the notice requirements for the issues of whether 
new and material evidence has been submitted to reopen the 
claims of entitlement to service connection for a sleep 
disorder and sleep apnea.  In June 2008, the RO issued a 
statement of the case (SOC) regarding the issue of service 
connection for PTSD and the Veteran perfected that issue in 
July 2008.  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's January 2008 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 

The Board also notes that in a March 2009 statement, the 
Veteran appears to request service connection for a 
disability of the right fingers, arm, shoulder, and back.  
The Board refers this matter to the RO for any necessary 
development.  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The February 2004 Board decision which denied entitlement 
to service connection for a sleep disorder is final.  

3.  The evidence received since the February 2004 Board 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unsubstantiated 
fact necessary to substantiate the claim for service 
connection for a sleep disorder or sleep apnea.

4.  The February 1988 Board decision which denied entitlement 
to service connection for blackouts is final.  

5.  The evidence received since the February 1988 Board 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unsubstantiated 
fact necessary to substantiate the claim for service 
connection for a seizure disorder.




CONCLUSIONS OF LAW

1.  The February 2004 Board decision denying the claim for 
service connection for a sleep disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.1100.

2.  Evidence received after the February 2004 Board decision 
is not new and material, and the Veteran's claim for a sleep 
disorder to include sleep apnea is denied.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303 (2008).

3.  The February 1988 Board decision denying the claim for 
service connection for a blackouts is final.  38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2008); 38 C.F.R. § 20.1100.

4.  Evidence received after the February 1988 Board decision 
is not new and material, and the Veteran's claim for a 
seizure disorder, previously characterized as blackouts, is 
denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  To provide 
adequate notice with regard to a claim to reopen, VA must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

That was done here in the June 2008 letter for the claims for 
a sleep disorder and a seizure disorder.  Specifically, in 
the letter, the RO provided the Veteran with a definition of 
new and material evidence as well as the criteria necessary 
to establish service connection.  The letter also satisfied 
Kent in that it notified the Veteran that his claim for a 
sleep disorder was previously denied because a connection 
between a sleep disorder and service was not shown and that 
the claim for a seizure disorder (blackouts) was previously 
denied because blackouts were not indicative of a particular 
disease entity and pertinent chronic disability due to 
service was not shown.  The Veteran was informed that he 
needed to submit new and material evidence related to these 
facts in order to raise a reasonable possibility of 
substantiating his claims that is not simply repetitive or 
cumulative of the evidence on record when his claims were 
previously denied.  The letter also addressed the relevant 
rating criteria and effective date provisions.  Although the 
letter was not sent prior to the initial adjudication of the 
Veteran's claims, they were subsequently readjudicated in 
October and December 2008 SSOCs.  Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  As will be discussed more 
thoroughly below, the Board has determined that new and 
material evidence sufficient to reopen the claims for service 
connection for a sleep disorder and a seizure disorder has 
not been submitted, so VA examinations are not necessary.  
38 C.F.R. § 3.159(c)(4)(iii).  VA has also assisted the 
Veteran and his representative throughout the course of this 
appeal by providing them with SOCs and SSOCs, which informed 
them of the laws and regulations relevant to his claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.






LAW AND ANALYSIS

New and material evidence 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

1.  Sleep disorder

Regarding the claim for a sleep disorder to include sleep 
apnea, the Board notes that the Veteran was originally denied 
service connection for, in relevant part, a nervous 
condition, ulcers, and stomach disorder in an August 1986 RO 
decision.  The Veteran appealed that decision to the Board.  
In a February 1988 decision, the Board recharacterized the 
issues on appeal, in relevant part, as entitlement to service 
connection for an acquired psychiatric disorder.  Within its 
decision, the Board noted that insomnia had been associated 
with a psychiatric disorder but that there was no evidence of 
such disorder that could be linked to his service.
In April 1999, in response to the Veteran's claim for 
entitlement to service connection for a sleep disorder dated 
in October 1998, the RO determined that new and material 
evidence had not been submitted sufficient to reopen a claim 
for an acquired psychiatric disorder.  Within that decision, 
the RO discussed the February 1988 Board decision that denied 
service connection for an acquired psychiatric disorder, 
which noted that the evidence showed that the Veteran was 
seen for psychiatric problems and manifested complaints of 
insomnia.  The Veteran appealed the April 1999 decision and 
the Board in a February 2004 decision also determined that 
new and material evidence had not been received sufficient to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disability, inclusive of nervous and 
sleep disorders, characterized as generalized anxiety 
disorder.  Within that decision, the Board referenced 
overnight sleep study reports and other records that 
pertained to the Veteran's current claim for entitlement to 
service connection for sleep disorder to include sleep apnea.  
The Board indicated that evidence showing a casual connection 
between the sleep disorder and the Veteran's period of 
service was still not shown.  

Consequently, the February 2004 Board decision is the last 
final decision regarding the claim for a sleep disorder.  It 
is final and not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1100.  The 
Veteran, however, now seeks to reopen his claim.  As noted 
above, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final February 2004 Board decision.  After 
reviewing the record, the Board finds that some of the 
additional evidence received since the final February 2004 
Board decision although new, is not material within the 
meaning of 38 C.F.R. § 3.156(a).  

In this regard, the evidence associated with the Veteran's 
claims file subsequent to the February 2004 Board decision 
includes VA treatment records dated from 2003 to 2005; 
private treatment records from A.C.M.C., Dr. K.M., and Dr. 
P.A., plus various statements submitted by the Veteran and 
his representative.  As noted, the claim for a sleep disorder 
was previously denied because there was no evidence of a 
relationship between a sleep disorder and service.  Beginning 
with the VA and private treatment records, the Board notes 
that although these records are new, they are not material.  
The Board acknowledges that in several treatment reports, the 
Veteran reported to a physician that he had problems sleeping 
since service.  However, the Board finds that these records 
are not new and material evidence since they are information 
from the Veteran recorded by the examiner, with no additional 
comments from the examiner.  As a general rule, a Veteran's 
self-reported history of the onset of a disability, as 
recited in medical records, is not sufficient to reopen a 
claim.  Cf. LeShore v. Brown, 8 Vet. App. 406 (1995) (holding 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical evidence 
to support a claim for service connection).  Importantly, 
there is no evidence that a physician concluded that a sleep 
disorder or sleep apnea is related to the Veteran's service.  
As such, the treatment records are not probative as they do 
not indicate that the Veteran's sleep disorder/sleep apnea is 
related to service, and, consequently, do not constitute new 
and material evidence.

Although the Veteran has again asserted that he has had 
problems sleeping since the military, this information is 
duplicative of information previously of record.  Moreover, 
the Veteran is not competent to state that he has had a 
diagnosed sleep disorder since service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Board 
finds that his statements and arguments are not new and 
material.  

In sum, the Board concludes that no evidence has been 
received since the February 2004 Board decision, which 
relates either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Specifically, there is still 
no competent medical evidence that indicates that the Veteran 
currently has a sleep disorder or sleep apnea that is 
etiologically related to his military service.  Accordingly, 
the Board finds that new and material evidence has not been 
presented to reopen the Veteran's previously denied claim for 
service connection for a sleep disorder, to include sleep 
apnea.

2.  Seizure disorder

The Board notes that the Veteran was originally denied 
service connection for blackouts in an August 1986 and that 
denial was upheld in a February 1988 Board decision.  The 
Board concluded that blackouts were not indicative of a 
particular disease entity and a pertinent chronic disability 
due to his period of active service was not shown.  

Consequently, the February 1988 Board decision is the last 
final decision regarding the claim for a seizure disorder.  
It is final and not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1100.  The 
Veteran, however, now seeks to reopen his claim.  As noted 
above, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final February 1988 Board decision.  After 
reviewing the record, the Board finds that some of the 
additional evidence received since the final February 1988 
Board decision although new, is not material within the 
meaning of 38 C.F.R. § 3.156(a).  

In this regard, the evidence associated with the Veteran's 
claims file subsequent to the February 1988 Board decision 
relevant to the claim includes VA treatment records dated 
from 1988 to 2005; DRO testimony in January 2002; private 
treatment records from A.C.M.C., Dr. K.M., and Dr. P.A., plus 
various statements submitted by the Veteran and his 
representative.  As noted, the claim for a seizure disorder 
was previously denied because there was no evidence of a 
diagnosed disease entity or a relationship between a seizure 
disorder and service.  Beginning with the VA and private 
treatment records, the Board notes that although these 
records are new, they are not material.  The Board 
acknowledges that in several treatment reports, the Veteran 
reported to a physician that he had a seizure disorder since 
service.  However, the Board finds that these records are not 
new and material evidence since they are information from the 
Veteran recorded by the examiner, with no additional comments 
from the examiner.  As a general rule, a Veteran's self-
reported history of the onset of a disability, as recited in 
medical records, is not sufficient to reopen a claim.  Cf. 
LeShore v. Brown, 8 Vet. App. 406 (1995) (holding that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional comment by that 
examiner, does not constitute competent medical evidence to 
support a claim for service connection).  Importantly, there 
is no evidence that a physician concluded that the Veteran 
has a seizure disorder that is related to his service.  In 
fact, the Board finds it significant that a June 2004 VA 
treatment entry noted that although the Veteran reported a 
history of a seizure disorder, there was no indication of one 
in his chart.  As such, the treatment records are not 
probative as they do not indicate that the Veteran has a 
seizure disorder/black outs or that such is related to 
service, and, consequently, do not constitute new and 
material evidence.

Although the Veteran has again asserted that he has had 
blackouts and seizures since the military, this information 
is duplicative of information previously of record.  
Moreover, the Veteran is not competent to state that he has 
had a diagnosed seizure disorder.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Thus, the Board finds that his 
statements and arguments are not new and material.  

In sum, the Board concludes that no evidence has been 
received since the February 1988 Board decision, which 
relates either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Specifically, there is still 
no competent medical evidence that indicates that the Veteran 
currently has a seizure disorder that is etiologically 
related to his military service.  Accordingly, the Board 
finds that new and material evidence has not been presented 
to reopen the Veteran's previously denied claim for service 
connection for a seizure disorder, previously characterized 
as blackouts.
ORDER

New and material evidence having not been submitted, 
entitlement to service connection for a sleep disorder, to 
include sleep apnea, is denied.

New and material evidence having not been submitted, 
entitlement to service connection for a seizure disorder, 
previously characterized as blackouts, is denied.


REMAND

Reason for Remand: To obtain a VA examination 

3.  PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

The Veteran alleges that he has PTSD as the result of an 
incident in service.  Specifically, the Veteran contends that 
during a fire drill, he went to open a door but as he was 
doing so, a person pushed the door from the other side, 
causing him to fall.  He states that he was knocked 
unconscious from his incident and suffered a fracture to his 
right wrist.  The Veteran asserts that he now has PTSD as a 
result of this incident.  

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

The service treatment records note that in June 1947, an x-
ray of the Veteran's right hand was taken which showed no 
evidence of fracture.  There was no documentation that the 
Veteran was knocked unconscious at this time or suffered a 
head injury.  

The Board notes that there are currently two opinions 
indicating that the Veteran has PTSD related to his incident 
and one that indicates that he does not.  However, none of 
the opinions are adequate upon which to base a determination.  
In this regard, in a December 1999 letter, a VA psychiatrist 
U.N.D. stated that the Veteran had been under his care for 
PTSD since September 1998.  U.N.D. relayed the Veteran's 
report of being knocked unconscious and sustaining a fracture 
of his right wrist while in service.  The Veteran also 
reported that he felt nervous after the incident, could not 
work on his assignments, was unable to sleep, felt shaky, 
experienced abdominal distress, and remained symptomatic ever 
since.  In a January 2001 letter, VA psychiatrist S.F.N. 
noted that he had been the Veteran's psychiatrist for several 
months.  S.F.N. stated that since the Veteran's reported 
accident in service where he also sustained a wrist injury, 
the Veteran reported anxiety and PTSD related symptoms.  

On the contrary in October 2002, the Veteran underwent a VA 
examination in connection with his claim.  After reviewing 
the Veteran's VA treatment records, the examiner concluded 
that the criteria for PTSD were not met and diagnosed a 
somatization disorder.

However, none of the opinions were supported with sufficient 
rationale.  Nor did the physicians indicate that they had 
considered the Veteran's claims file when making their 
determinations.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Additionally, subsequent to these opinions, the Board notes 
that additional VA and private evidence has been received 
that had not been considered in the determination of whether 
the Veteran has a diagnosis of PTSD related to service.  
Therefore, the Board concludes that a VA examination is 
necessary before a decision can be reached on this matter.  

Accordingly, the case is REMANDED for the following action:

1.  The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed, but should 
include psychological testing including 
PTSD sub scales.  The examination report 
must include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, provide a 
diagnosis of PTSD, if present.  If PTSD is 
found, state a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that the Veteran's PTSD is 
the result of a fall in-service in June 
1947 wherein the Veteran contends he was 
knocked unconscious and injured his right 
wrist as opposed to being due to some 
other factor or factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2008), copies 
of all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to the 
examiner for review.

2.  When the development requested has 
been completed, the RO should readjudicate 
the issue on appeal.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


